6 Ill. App. 2d 205 (1955)
126 N.E.2d 864
Anna Einfeldt et al., Plaintiffs-Appellants,
v.
James Watkins, Defendant-Appellee.
Gen. No. 10,760.
Illinois Appellate Court  Second District.
February 17, 1955.
Rehearing denied June 17, 1955.
Released for publication June 20, 1955.
C.M. Granger, Victor Lauridsen, and Eva L. Minor, for appellants.
Gray, McIntire, Petersen & Ackman, and Victor N. Cardosi, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE DOVE.
Reversed and remanded.
Not to be published in full.